Citation Nr: 0801422	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-32 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed as paranoid schizophrenia, 
bipolar disorder and/or major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel

INTRODUCTION

The veteran had active duty training in the National Guard 
from November 1981 to March 1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied the veteran's three separate claims of service 
connection for paranoid schizophrenia, bipolar disorder, and 
major depressive disorder.  Because the symptomatology 
associated with the veteran's psychiatric disorder(s) are 
inextricably intertwined, the three claims have been 
consolidated into one all-inclusive claim for the sake of 
clarity and simplicity, as noted on the cover page of this 
decision.

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in April 2006.  A transcript 
of his testimony is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for an acquired 
psychiatric disorder, variously diagnosed as paranoid 
schizophrenia, bipolar disorder, and major depressive 
disorder.  At his personal hearing before a DRO at the RO in 
April 2006, the veteran testified that his psychiatric 
problems began during service when he suffered his first 
nervous breakdown after his girlfriend broke up with him.  

The service medical records, however, are completely negative 
for any complaints, findings or diagnosis of an acquired 
psychiatric disorder or any symptomatology associated with 
such.  

In support of his claim, the veteran submitted numerous 
patient authorization forms to obtain private treatment 
records and hospitalization reports from various facilities.  
Many of these records were obtained, but they do not provide 
a clear picture of when the veteran's psychiatric 
condition(s) began.  For example, private ER records dating 
back to 1986 note multiple psychiatric symptoms.  

A January 2000 psychiatric evaluation report from the Central 
Counties Center for MHMR Services indicated that the veteran 
had been battling with symptoms of mental illness since 
approximately 1991, which he indicated was the date he broke 
up with his common-law wife and mother of his ten-year old 
son.

A September 1997 private psychiatric evaluation report noted 
the veteran's self-reported history of lifelong psychotic and 
mood symptoms, including auditory hallucinations, visual 
hallucinations and vague paranoia of the police.

A December 2004 psychological assessment noted that the 
veteran reported being hospitalized at age 19 when he had a 
nervous breakdown.

At the veteran's personal hearing in April 2006, the veteran 
reported that he was in receipt of Social Security 
Disability; however, there is no indication that any attempt 
has been made to obtain records from the Social Security 
Administration (SSA) showing the disability award or the 
medical evidence on which the SSA relied.  This information 
could possibility shed some light as to the date of onset of 
the veteran's symptoms.  These records, to the extent 
available, should be obtained and associated with the claims 
file.  Once VA is put on notice that the veteran is in 
receipt of such benefits, VA has a duty to assist the 
claimant by obtaining these records.  Woods v. Gober, 14 Vet. 
App. 214, 221-22 (2000) citing Baker v. West, 11 Vet. App. 
163, 169 ((1998).





Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and request all pertinent 
documentation pertaining to any claim of 
Social Security by the veteran including 
any medical records that Social Security 
has regarding the veteran.  These records 
should be associated with the claims 
file.  If no such records are available, 
a negative response should be obtained 
from SSA.

2.  Send the veteran a duty-to-assist 
letter that substantially complies with 
the specificity requirements of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a 
service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to 
substantiate a claim and the relative 
duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the 
claimant to provide evidence in his or 
her possession that pertains to the 
claims.  

3.  After completion of #1 & #2 above, 
undertake any additional development 
deemed appropriate.

4.  Following completion of the 
development requested, and any additional 
development deemed appropriate, 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC), and an appropriate 
period of time allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



